PER CURIAM.
In this direct criminal appeal, appellant seeks review of her adjudication of guilt and sentence consequent to her plea of no contest to charges of aggravated battery and carrying a concealed weapon. Appellant, a juvenile, argues that the trial court committed reversible error when it adjudicated her guilty of the charged offenses and sentenced her as an adult without meeting the requirements of section 39.069(7), Florida Statutes (1993). The state concedes error, based upon the recent decision in Troutman v. State, 630 So.2d 628 (Fla.1993). Accordingly, we reverse and remand for resentencing in compliance with section 39.069 and Trout-man.
REVERSED and REMANDED, with directions.
JOANOS, KAHN and WEBSTER, JJ., concur.